DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references listed in the Information Disclosure Statement, filed on 01/29/2021, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,945,258. 
Regarding claim 1, claim 1 of U.S. Patent No. 10,945,258 teaches a receiving apparatus.
a receiver, which in operation, receives a first control signal and a second control signal as in the application corresponds to the limitation “a receiver, which in operation … second DL control signal” (claim 1 of U.S. Patent No. 10,945,258 lines 2-3); and 

Regarding claim 2, claim 2 of U.S. Patent No. 10,945,258 teaches the circuitry, in operation, identifies the resource size for the second control signal in accordance with an aggregation level of the first control signal (claim 2 of U.S. Patent No. 10,945,258 lines 1-4).
Regarding claim 3, claim 3 of U.S. Patent No. 10,945,258 teaches the second control signal is mapped within a frequency domain to which the data signal is mapped (claim 3 of U.S. Patent No. 10,945,258 lines 1-3).
Regarding claim 4, claim 4 of U.S. Patent No. 10,945,258 teaches the circuitry, in operation, identifies a frequency domain at a center of a channel estimation region indicated by the first control signal as a region to which the second control signal is mapped (claim 4 of U.S. Patent No. 10,945,258 lines 1-4).
Regarding claim 5, claim 5 of U.S. Patent No. 10,945,258 teaches the circuitry, in operation, identifies a frequency domain at an edge of a channel estimation region indicated by the first control signal as a region to which the second control signal is mapped (claim 5 of U.S. Patent No. 10,945,258 lines 1-4).

Regarding claim 7, claim 7 of U.S. Patent No. 10,945,258 teaches the circuitry, in operation, determines whether the second control signal is transmitted or not based on information on the data signal indicated by the first control signal (claim 7 of U.S. Patent No. 10,945,258 lines 1-4).
Regarding claim 8, claim 8 of U.S. Patent No. 10,945,258 teaches a receiving method.
receiving a first control signal and a second control signal as in the application corresponds to the limitation “receiving a first downlink … second DL control signal” (claim 8 of U.S. Patent No. 10,945,258 lines 2-3); and 
demultiplexing a data signal from a received signal using the first control signal and the second control signal as in the application corresponds to the limitation “demultiplexing a DL … second DL control signal” (claim 8 of U.S. Patent No. 10,945,258 lines 4-6), 
wherein a resource for the second control signal is identified based on information related to the data signal indicated by the first control signal, and a resource size for the second control signal is identified in accordance with a modulation and coding scheme (MCS) for the data signal as in the application corresponds to the limitation “a resource size for the second DL … by the first DL control signal” (claim 8 of U.S. Patent No. 10,945,258 lines 7-10).
Citations of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (PG Pub US 2020/0162212 A1) discloses “DCI can be cascaded with K-stage DCI. For example, a first stage DCI contains resource allocation field; the second stage DCI contains information of MCS and other information for data transmission (which may also contain detailed information of resource allocation). In such a case, the UE can cascades the two-stage DCI for control information” [0091].
You et al. (PG Pub US 2018/0212732 A1) discloses “these two DCIs are referred to as first DCI and second DCI, respectively. The first DCI may provide information constant in at least one subframe. The first DCI may be transmitted on an sPDCCH/PDCCH or legacy PDCCH in a legacy PDCCH OFDM symbol region. The second DCI may be DCI transmitted on an sPDCCH in each sTTI. The second DCI may contain dynamic configuration information related to data transmission scheduled by the sPDCCH. The first DCI is carried in a legacy PDCCH region, once at most per subframe, whereas the second DCI is carried on an sPDCCH in one sTTI. For example, the first DCI may configure transmission resources of an sPDSCH/sPUSCH in a corresponding subframe, and the second DCI may configure information indicating whether an sPDSCH/sPUSCH is scheduled, a specific MCS value, and so on” [0176].
Allowable Subject Matter
Claims 1-14 would be allowed when the double patenting rejection with U.S. Patent No. 10,945,258 is overcome. The cited prior art alone or in combination fail to teach or make obvious on the following when considered in combination with other 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHRISTINE T DUONG/           Primary Examiner, Art Unit 2462                                                                                                                                                                                             	02/08/2022